Title: From Thomas Jefferson to Jesse B. Harrison, 5 May 1826
From: Jefferson, Thomas
To: Harrison, Jesse B.

Monticello
May 5. 26.Being informed that the Professorship of the French and Spanish languages in the Univy of N.C. is vacant and now to be filled, and that mr Jesse B. Harrison of Lynchbg proposes himself as a Candidate, it gives me pleasure to bear witness to his character as far as known to me. I have had a general acquaintance with him of several years, but a more special one with his pursuits and  acquiremts in science, having recommended him, on his going to Harvard college, to my friend mr Ticknor one of the Professors of that institution, he became a subject of correspdce between us and thro’ this channel I recieved such assurances of his proficiency in science  of the ardor with which he pursued it, and the perfect correctness of his character and conduct, that I formed high expectations of his future value to our country. a more particular & personal acquaintance with him since his return has confirmed these hopes, and my expectations  that he is to become one of our eminent citizens,  whose participn in the high trusts of our country I contemplate with superior satisfaction.Th: Jeffersoninclosed it in a letter to Jesse B. Harrison